DETAILED ACTION
This Action is responsive to the communication filed on 11/27/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the device illustrating the combined limitations of Claim 1 that recites that “the light-emerging surface (top surface) and a top surface of the resin are arranged on the same plane” and the limitations of Claim 11 that recite that “at least portions of the light-emitting devices adjacent to each other are connected to each other on light-outgoing surface sides of the light-emitting device” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Therefore, the device illustrating the combined limitations of Claim 2 that recites that “the light-emerging surface (top surface) and a top surface of the resin are arranged on the same plane” and the limitations of Claim 20 that recite that “at least portions of the light-emitting devices adjacent to each other are connected to each other on light-outgoing surface sides of the light- must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. For example, the limitation in Claim 1 recites that “the light-emerging surface (top surface) and a top surface of the resin are arranged on the same plane” and the limitation in Claim 11, which depends from Claim 1, recites that “at least portions of the light-emitting devices adjacent to each other are connected to each other on light-outgoing surface sides of the light-
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. For example, the limitation in Claim 2 recites that “the light-emerging surface (top surfaces) and a top surface of the resin are arranged on the same plane” and the limitation in Claim 20, which depends from Claim 2, recites that “at least portions of the light-emitting devices adjacent to each other are connected to each other on light-outgoing surface sides of the light-emitting device”. Therefore, it is unclear how the top surface of the resin and the top surface of the LEDs are on the same plane as indicated in Claim 2 and yet the LEDs in Claim 20 are connected to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Initially, and regarding Claims 8-10 and 17-19, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 1-3, 7-10, 12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0286044), in view of Suzuki (US 2015/0340546).

Regarding claim 1, Kim (see, e.g., FIG. 7A) discloses a semiconductor module, comprising: 
a light-emitting chip 130 (Para 0061);
a resin 160 covering a side surface and a back surface of the light-emitting chip 130 (Para 0073); and
an electrode member 134, 135 disposed on the back surface of the light-emitting chip 130, penetrating through the resin 160 (Para 0073), 
wherein a light-emerging surface (top surface) of the light-emitting chip 130 is exposed from the resin 160, and
wherein the light-emerging surface (top surface) and a top surface of the resin 160 are arranged on the same plane,
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a substrate; a light-emitting chip mounted on the substrate; a resin holding the light-emitting chip level; and an electrode member disposed between a top surface of the substrate and the back surface of the light-emitting chip and electrically connecting the substrate and the light-emitting chip to each other.
Suzuki (see, e.g., FIG. 1B) teaches a substrate 11 (Para 0045); a light-emitting chip 12 mounted on the substrate 11 (Para 0045); a resin 13 holding the light-emitting chip level (Para 0047); and an electrode member 19, 20 disposed between a top surface of the substrate 11 and 12 and electrically connecting the substrate 11 and the light-emitting chip 12 to each other for the purpose of supplying power to the light emitting element (Para 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate of Suzuki to the light emitting device of Kim for the purpose of supplying power to the light emitting element (Para 0046).

Regarding claim 2, Kim (see, e.g., FIG. 7A) discloses a semiconductor module, comprising: 
a plurality of light-emitting chips 130 (Para 0061);
a resin 160 covering side surfaces and back surfaces of the plurality of light-emitting chips 130 (Para 0073); and
an electrode members 134, 135 disposed on the back surfaces of the plurality of light-emitting chips 130, respectively, penetrating through the resin 160 (Para 0073),
wherein light-outgoing surfaces (top surfaces) of the plurality of light-emitting chips 130 are exposed from the resin 160, and
wherein the light-outgoing surfaces (top surfaces) and a top surface of the resin 160 are arranged on the same plane, 
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a substrate; a plurality of a light-emitting chips juxtaposed on the substrate; a resin holding the plurality of light-emitting chips level; and an electrode member disposed between a top surface of the substrate and the back surface of the plurality of light-emitting chips and electrically connecting the substrate and the plurality of light-emitting chips to each other.
Suzuki (see, e.g., FIG. 7) teaches a substrate 44, 45, 46 (Para 0221); a plurality of a light-emitting chips 12 juxtaposed on the substrate 44, 45, 46 (Para 0221); a resin 13 holding the 12 level (Para 0222); and an electrode member 19, 20 disposed between a top surface of the substrate 44, 45, 46 and the back surface of the plurality of light-emitting chips 12 and electrically connecting the substrate 44, 45, 46 and the plurality of light-emitting chips 12 to each other for the purpose of supplying power to the light emitting element (Para 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate of Suzuki to the plurality of light emitting devices of Kim for the purpose of supplying power to the light emitting elements (Para 0046).

Regarding claim 3, Kim/Suzuki fail to expressly teach that in a top view, the light-emitting chip has a length and a width of smaller than or equal to 20 µm. However, Suzuki does teach that the length of the light emitting chip is 1100 µm and a width of 230 µm (Para 0171). However, differences in length and width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the length and width of the light emitting chip, it would have been obvious to one of ordinary skill in the art to modify the length and width of the light emitting chip as taught by Suzuki.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the length and width of the light emitting chip or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
e.g., FIG. 7A) teaches a display device, comprising the semiconductor module according to Claim 1 (Para 0040).

Regarding claim 8, it is noted that Kim/Suzuki show all aspects of the semiconductor module according to the claimed invention (see, e.g., FIG. 7A; Para 0073) and that the method step of filling resin in a liquid phase in between substrates under a temperature range from 50°C to 200°C before the resin being cured is an intermediate method step that does not affect the structure of the final device.

Regarding claim 9, it is noted that Kim/Suzuki show all aspects of the semiconductor module according to the claimed invention (see, e.g., FIG. 7A; Para 0073) and that the method step of the temperature range [of the resin] being from 80°C to 170°C is an intermediate method step that does not affect the structure of the final device.

Regarding claim 10, it is noted that Kim/Suzuki show all aspects of the semiconductor module according to the claimed invention (see, e.g., FIG. 7A; Para 0073) and that the method step of the temperature range [of the resin] being from 100°C to 150°C is an intermediate method step that does not affect the structure of the final device.

Regarding claim 12, Kim/Suzuki fail to expressly teach that in a top view, the light-emitting chip has a length and a width of smaller than or equal to 20 µm. However, Suzuki does teach that the length of the light emitting chip is 1100 µm and a width of 230 µm (Para 0171). However, differences in length and width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the length and width of the light emitting chip, it would have been obvious to one of ordinary skill in the art to modify the length and width of the light emitting chip as taught by Suzuki.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the length and width of the light emitting chip or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 16, Kim (see, e.g., FIG. 7A) teaches a display device, comprising the semiconductor module according to Claim 2 (Para 0040).

Regarding claim 17, it is noted that Kim/Suzuki show all aspects of the semiconductor module according to the claimed invention (see, e.g., FIG. 7A; Para 0073) and that the method step of filling resin in a liquid phase in between substrates under a temperature range from 50°C to 200°C before the resin being cured is an intermediate method step that does not affect the structure of the final device.

Regarding claim 18, it is noted that Kim/Suzuki show all aspects of the semiconductor module according to the claimed invention (see, e.g., FIG. 7A; Para 0073) and that the method step of the temperature range [of the resin] being from 80°C to 170°C is an intermediate method step that does not affect the structure of the final device.

e.g., FIG. 7A; Para 0073) and that the method step of the temperature range [of the resin] being from 100°C to 150°C is an intermediate method step that does not affect the structure of the final device.

Allowable Subject Matter
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
02/24/2021